Case 1:21-cv-00336-WJM Document 4 Filed 02/03/21 USDC Colorado Page 1 of 20


                                                                                  EXHIBIT A
 District Court, City and County of Denver, Colorado
 Court Address: 1437 Bannock Street
                    Denver, CO 80202
                                                              DATE FILED: November 11, 2020 7:32 PM
                                                              FILING ID: E141793D24CF8
 Plaintiff                                                    CASE NUMBER: 2020CV33836
 CONNELL SOLERA LLC, A New Jersey limited liability company,

 V.

 Defendants
 LUBRIZOL ADVANCED MATERIALS, INC., a Delaware corporation,
 CHARLOTTE PIPE AND FOUNDRY COMPANY, a North Carolina
 corporation, and CRESLINE PLASTIC PIPE CO., INC., an Indiana                       COURT USE ONLY
 corporation..
 Attorney or Party Without Attorney(Name and Address):         Case Number:
 Timothy W. Gordon, Reg No. 30544
 J. Lee Gray, Reg No.27306
 Shawn A. Eady, Reg No.38650
 Holland & Hart LLP
 555 17th Street, Suite 3200                                   Division     Courtroom
 Denver, CO 80202-3921
 Phone Number:(303)295-8000 E-mail: tgordon@hollandhartcom
 FAX Number:(303)295-8261               loravP_hollandhart.com
  DISTRICT COURT CIVIL(CV)CASE COVER SHEET FOR INITIAL PLEADING OF COMPLAINT,
                  COUNTERCLAIM,CROSS-CLAIM OR THIRD PARTY COMPLAINT

1. This cover sheet shall be filed with each pleading containing an initial claim for relief in every district
   court civil(CV)case, and shall be served on all parties along with the pleading. It shall not be filed in
   Domestic Relations (DR), Probate (PR), Water(CW), Juvenile(JA, JR,JD, JV), or Mental Health(MH)cases.
   Failure to file this cover sheet is not a jurisdictional defect in the pleading but may result in a clerk's show
   cause order requiring its filing.

2. Check one of the following:

      CIThis case is governed by C.R.C.P. 16.1 because:

                 The case is not a class action, domestic relations case, juvenile case, mental health case,
                 probate case, water law case,forcible entry and detainer, C.R.C.P. 106, C.R.C.P. 120, or other
                 similar expedited proceeding; AND

                 A monetary judgment over $100,000 is not sought by any party against any other single party.
                 This amount includes attorney fees, penalties, and punitive damages; it excludes interest and
                 costs, as well as the value of any equitable relief sought.

      EIThis case is not governed by C.R.C.P. 16.1 because(check ALL boxes that apply):

                 CIThe case is a class action, domestic relations case,juvenile case, mental health case, probate
                 case, water law case,forcible entry and detainer,, C.R.C.P. 106, C.R.C.P. 120, or other similar
                 expedited proceeding.

                 DA monetary judgment over $100,000 is sought by any party against any other single p arty.
                 This amount includes attorney fees, penalties, and punitive damages; it excludes interest and
                 costs, as well as the value of any equitable relief sought.

J DF 601 R7-15 DISTRICT COURT CIVIL (CV) CASE COVER SHEET                         Page 1 of 2
©2013, 2014, 2015 Colorado Judicial Departmentfor use in the Courts of Colorado
Case 1:21-cv-00336-WJM Document 4 Filed 02/03/21 USDC Colorado Page 2 of 20




                DAnother party has previously indicated in a Case Cover Sheet that the simplified procedure
                under C.R.C.P. 16.1 does not apply to the case.

   NOTE: In any case to which C.R.C.P. 16.1 does not apply, the parties may elect to use the simplified
   procedure by separately filing a Stipulation to be governed by the rule within 49 days of the at-issue date.
   See C.R.C.P. 16.1(e). In any case to which C.R.C.P. 16.1 applies, the parties may opt out of the rule by
   separately filing a Notice to Elect Exclusion (JDF 602) within 35 days of the at-issue date. See C.R. C.P.
   16.1(d).
   DA Stipulation or Notice with respect to C.R.C.P. 16.1 has been separately filed with the Court, indicating:

                OC.R.C.P. 16.1 applies to this case.
                Dc.R.C.P. 16.1 does not apply to this case.
3.     This party makes a Jury Demand at this time and pays the requisite fee. See C.R.C.P. 38. (Checking
this box is optional.)



Date: November 11 2020                                     s/ J. Lee Gray
                                                          Signature of Party or Attorney for Party




J DF 601 R7-15 DISTRICT COURT CIVIL (CV) CASE COVER SHEET                         Page 2 of2
©2013, 2014, 2015 Colorado Judicial Departmentfor use in the Courts ofColorado
Case 1:21-cv-00336-WJM Document 4 Filed 02/03/21 USDC Colorado Page 3 of 20




                                                        DATE FILED: November 11, 2020 7:32 PM
 DISTRICT COURT, DENVER COUNTY, COLORADO  FILING ID: E141793D24CF8
 Court Address:     1437 Bannock Street   CASE NUMBER: 2020CV33836
                    Denver, CO 80202
 Plaintiff:
 CONNELL SOLERA LLC, A New Jersey limited
 liability company,

 v.

 Defendants:
 LUBRIZOL ADVANCED MATERIALS, INC., a
 Delaware corporation, CHARLOTTE PIPE AND
 FOUNDRY COMPANY, a North Carolina corporation,
 and CRESLINE PLASTIC PIPE CO., INC., an Indiana
 corporation.
                                                                     ▲ COURT USE ONLY ▲
 Attorneys for Plaintiff Connell Solera LLC
 Name:             Timothy W. Gordon, Reg No. 30544           Case No. CaseNumber
                   J. Lee Gray, Reg No. 27306
                   Shawn A. Eady, Reg No. 38650               Div:               Ctrm:
 Address:          HOLLAND & HART LLP
                   555 17th Street, Suite 3200
                   Denver, CO 80202-3921
 Phone No.:        303.295.8000
 Fax No:           303.295.8261
 E-Mail:           tgordon@hollandhart.com
                   lgray@hollandhart.com
                   saeady@hollandhart.com
                                          COMPLAINT

       For its Complaint against Defendants, Plaintiff Connell Solera LLC (“Solera”), by and
through its undersigned counsel, alleges as follows:

                           PARTIES, JURISDICTION AND VENUE
      1.      Solera is a New Jersey limited liability company that owns and operates an
apartment building in Denver, Colorado, which is the subject of this Complaint.

        2.      Defendant Lubrizol Advanced Materials, Inc. (“Lubrizol”) is a Delaware
corporation with its principal place of business in Brecksville, Ohio. It is authorized and licensed
to transact business in the State of Colorado.
Case 1:21-cv-00336-WJM Document 4 Filed 02/03/21 USDC Colorado Page 4 of 20




       3.     Defendant Charlotte Pipe and Foundry Company (“Charlotte”) is a North
Carolina corporation with its principal place of business in Charlotte, North Carolina. It is
authorized and licensed to transact business in the State of Colorado.

       4.       Defendant Cresline Plastic Pipe Co., Inc. is an Indiana corporation with its
principal place of business is located in Evansville, Indiana. Defendant Cresline conducts
business within the United States, including within the state of Colorado.

      5.     This Court has jurisdiction over this action pursuant to Colo. Rev. Stat. §13-1-124
because Defendants have, at all relevant times, regularly transacted business in Colorado.

       6.      Venue is proper pursuant to C.R.C.P. 98(c) because a substantial part of the
events giving rise to this action occurred in the city and county of Denver.

                                         GENERAL ALLEGATIONS
      7.     FlowGuard Gold® is the brand name of both a chlorinated polyvinyl chloride
(“CPVC”) chemical compound and/or resin as well as pipes and fittings that are extruded and
molded from that compound/resin.

        8.     FlowGuard Gold is designed, manufactured, tested, marketed and sold
specifically for use in potable plumbing systems in buildings and homes throughout the United
States.

         9.     Upon information and belief, at all relevant times, Lubrizol designed,
manufactured, and sold a CPVC chemical compound and/or resin called FlowGuard® Gold to
Charlotte and Cresline, who extruded and molded that material into FlowGuard Gold pipes and
fittings, which were marketed and sold for use in potable plumbing systems.

         10.    Upon information and belief, Lubrizol also licensed its “FlowGuard Gold” trade
name to companies that used its FlowGuard Gold compound/resin to make CPVC pipe and
fittings, including Charlotte and Cresline.

        11.    Upon information and belief, at all relevant times, FlowGuard Gold CPVC pipes
and fittings manufactured by Charlotte and/or Cresline from resins and/or compounds supplied
by Lubrizol were sold for installation in buildings and homes throughout the United States,
including Plaintiff’s apartment building in Denver, Colorado.

       12.      According to Lubrizol, its FlowGuard Gold CPVC is “a tough, reliable plumbing
material” that allows for “quick, easy installation” and is used in millions of homes and
businesses around the world.1



1
    https://www.flowguardgold.com (last visited Nov. 10, 2020).


                                                        -2-
Case 1:21-cv-00336-WJM Document 4 Filed 02/03/21 USDC Colorado Page 5 of 20




       13.    The current formulation of Lubrizol’s FlowGuard Gold CPVC pipes and fittings
was introduced in 1991 and is still sold today. 2

      14.     Solera is the owner of an eleven-story apartment building (the “Solera
Apartments”) located at 1956 Lawrence Street in Denver, Colorado.

        15.    The Solera Apartments included a potable plumbing system made up, in
significant part, of FlowGuard Gold pipes and fittings.

        16.    From the time that it acquired the Solera Apartments from the developer in
October of 2011, Solera utilized a professional management company, GREP Southwest, LLC, a
Delaware limited liability company, dba “Greystar,” to provide property management services
for the building, including maintenance of the plumbing system.

        17.   The FlowGuard Gold pipes and fittings in the Solera Apartments have begun to
leak in numerous locations, causing damage to numerous apartments in the building.

         18.    The FlowGuard Gold pipes and fittings in the Solera Apartments have become
brittle, causing the pipes and/or fittings to crack, fracture, burst and otherwise leak on over 15
occasions throughout the Solera Apartments, causing significant water damage to tenant
properties and requiring extensive repair and remediation expense.

        19.   In addition, the FlowGuard Gold pipes and fittings used in the hot water supply
lines have become darker in color throughout the Solera Apartments.

     20.    By way of example, the following are photographs of a portion of the defective
FlowGuard Gold products that have leaked and failed in the Solera Apartments:




2
    https://www.lubrizol.com/CPVC/About-Lubrizol-CPVC (last visited Nov. 10, 2020).


                                                      -3-
Case 1:21-cv-00336-WJM Document 4 Filed 02/03/21 USDC Colorado Page 6 of 20




       21.    The FlowGuard Gold pipes and fittings, as designed and manufactured, are
defective. The material supplied by Lubrizol that Charlotte and/or Cresline used to manufacture
the FlowGuard Gold pipes and fittings prematurely becomes brittle, causing cracks and leaks,
eventually requiring removal and replacement of the entire plumbing system at substantial costs.

        22.     FlowGuard Gold is marketed and sold for use in residential and commercial
buildings. Yet, at all times, Defendants have concealed from and/or failed to disclose to end
users the defective nature of FlowGuard Gold, which is prone to cause catastrophic damage to
the properties in which it is installed and used.

        23.     Defendants make numerous false representations about the durability and quality
of FlowGuard Gold to the general public, property owners, and plumbing contractors that
purchase and install plumbing systems. Upon information and belief, Defendants have made
these, or similar, representations at all relevant times.



                                              -4-
Case 1:21-cv-00336-WJM Document 4 Filed 02/03/21 USDC Colorado Page 7 of 20




        24.     For example, with respect to FlowGuard Gold in general, Lubrizol claims:

                FlowGuard Gold piping systems are backed by a nearly 60-year
                track record and provide long-term reliability and performance.
                The systems are durable and will not degrade, pit or scale, even
                when in contact with high chlorine levels. 3

         25.    As another example, concerning durability, Lubrizol claims that “FlowGuard
Gold® CPVC solves many of the issues associated with alternative piping systems like PEX”
and that “FlowGuard Gold® CPVC is 100% immune to corrosion or degradation caused by
chlorinated water and will never fail due to contact with normal drinking water.” 4 Lubrizol also
states that “FlowGuard Gold pipe and fittings are designed for a 50-year service life”5 and have
“a life expectancy similar to copper.” 6

       26.     Lubrizol’s website also represents that FlowGuard meets certain industry
standards, including, but not limited to: “ASTM D1784, Specification for Rigid Poly(Vinyl
Chloride) Compounds and Chlorinated Poly(Vinyl Chloride) (CPVC) Compounds” and “ASTM
D2846, Standard Specification for Chlorinated Poly(Vinyl Chloride) (CPVC) Plastic Hot- and
Cold-Water Distribution Systems.” 7

         27.    Concerning chlorine resistance, Lubrizol claims that “FlowGuard Gold pipes and
fittings are naturally immune to chlorine degradation, due to the inclusion of chlorine in its
molecular structure” and that “a FlowGuard Gold plumbing system will never fail under normal
use due to chlorine levels.” 8

      28.     Upon information and belief, Lubrizol has made these, or similar, representations
concerning FlowGuard at all relevant times.

       29.      Charlotte and Cresline also make various representations about the quality and
durability of FlowGuard Gold. Upon information and belief, Defendants Charlotte and Cresline
have made these, or similar, representations concerning the pipe and fittings at all relevant times.

        30.     On the cover of Charlotte’s brochure for FlowGuard Gold, Charlotte lists three
attributes of FlowGuard Gold: “QUALITY”, “RELIABILITY”, and “PERFORMANCE.” 9




3
  https://www.flowguardgold.com/flowguard-gold-vs-pex-fact-sheet-download (last visited Nov. 10, 2020).
4
  https://www.flowguardgold.com/make-the-switch-to-flowguard-gold-cpvc (last visited Nov. 10, 2020).
5
  https://www.flowguardgold.com/blog/frequently-asked-questions-on-the-performance-of-cpvc-in-
residentialplumbing (last visited Nov. 10, 2020).
6
  https://www.flowguardgold.com/blog/updating-aging-plumbing-systems (last visited Nov. 10, 2020).
7
  https://www.flowguardgold.com/specifications-submittals-and-codes (last visited Nov. 10, 2020).
8
  https://www.flowguardgold.com/pex-vs-cpvc (last visited Nov. 10, 2020).
9
  Available at: https://www.charlottepipe.com/Documents/Brochures/BR-FGG-IDEA.pdf (last visited Nov. 10,
2020).


                                                    -5-
Case 1:21-cv-00336-WJM Document 4 Filed 02/03/21 USDC Colorado Page 8 of 20




       31.     Charlotte also claims that “FlowGuard Gold Pipe & Fittings are Built for
Strength,” and has “[e]xcellent corrosion resistance to chlorine, chloramines and chlorine
dioxide, which are used as disinfectants in municipal water systems.” Id. at 3.

       32.     Similarly, Cresline states in its Plastic Pipe Selection Guide that its FlowGuard
Gold pipes and fittings have the following characteristics: “Rigid. Non-Corrosive. Lightweight.
Excellent insulation properties. High water temperature resistance.” and “Meets or Exceeds:
ASTM D2846.” 10

       33.    Defendants also represent that FlowGuard Gold is listed for and meets certain
industry standards, including the following: ASTM D1784, ASTM D2846, ASTM F493, NSF
Standard 14.

      34.     Defendants’ FlowGuard Gold does not conform to Defendants’ representations
and does not conform to applicable industry standards.

        35.     In addition, Charlotte and Cresline sold and continue to sell FlowGuard Gold
pipes and fittings with written “limited warranties,” which are marketed and promoted and create
an expectation and belief within the industry, and with ordinary consumers and property owners,
that FlowGuard Gold will last as long as the warranty period or the expected life of the property
in which it was installed. For example:

                  a.     Charlotte’s written warranty warranted that the pipes and fittings would
           “be free from manufacturing defects and conform to currently applicable ASTM
           standards under normal use and service for as long as the single family residential
           dwelling is owned and occupied by the original owner.”

                   b.      Cresline’s written lifetime warranty warrants that its FlowGuard Gold
           pipes and fittings “are free from defects in material and workmanship and conform to
           ASTM standards.” The warranty provides relief for defective FlowGuard Gold “for as
           long as the original owner owns the property.”

       36.    As such, Plaintiff and other property owners could expect that the FlowGuard
Gold Products would last the reasonable lifetime of the property; and, if not, that Charlotte or
Cresline would repair or replace it under the warranty.

        37.   The above-described representations and “limited warranties” explicitly extend to
future performance of the FlowGuard Gold pipes and fittings.

      38.     Upon information and belief, Charlotte was aware of the defects in FlowGuard
Gold and the fact that its life span was in reality relatively short, and it dramatically decreased



10
     https://www.cresline.com/uploads/bulletinpa1.pdf (last visited Nov. 10, 2020).


                                                          -6-
Case 1:21-cv-00336-WJM Document 4 Filed 02/03/21 USDC Colorado Page 9 of 20




the length of its “limited warranty,” in or around 2008, from unlimited as to time to only ten
years.

        39.     Charlotte’s and Cresline’s “limited warranties” contain unconscionable terms,
including, among other things, that the remedy is limited to: a.) “replacement of, or credit for, the
defective product” (Charlotte), and b.) “repair or replacement” of the defective FlowGuard Gold
(Cresline). Therefore, even if Plaintiff’s warranty claim was accepted and successfully processed
by Charlotte and/or Cresline, Plaintiff would only get a free piece of equally defective
FlowGuard Gold pipe or fitting or have the defective piece of FlowGuard Gold repaired, but
Plaintiff would be responsible for, not only labor, but all other related repair and replacement
costs for the affected property and finishes. Such severe limitations are inadequate to redress
failure of the pipes and fittings or any resulting damage to the structure in which they are
installed. Thus, the “limited warranties” fail of their essential purpose. The “limited warranties”
also include various other unenforceable limitations.

       40.     Defendants knew, or should have known, before and while they were selling
FlowGuard Gold specifically for use in potable plumbing systems that FlowGuard Gold was
defective and not fit for that use.

       41.  At the time of its manufacture, distribution and sale, Defendants knew that
FlowGuard Gold was unreasonably dangerous to the property of consumers such as Plaintiff who
have FlowGuard Gold installed in its property.

       42.     Defendants are liable to Plaintiffs for the direct and incidental costs of removing
and replacing all of the defective FlowGuard Gold installed in its property.

       43.     Defendants failed to properly design, manufacture and test FlowGuard Gold that
reached end-users and was installed in properties, including Plaintiff’s, without substantial
change or alteration and without warning of defects in FlowGuard Gold or plumbing systems
containing FlowGuard Gold.

       44.    For many years, Defendants have been well aware of the problems related to the
embrittlement, cracking and shattering of FlowGuard Gold. They have received warranty claims
and complaints from customers (like those of Plaintiff) that the pipes and fittings were and are
defective and have not functioned as advertised and warranted.

       45.     After the products were sold and installed in the Solera Apartments, Defendants
acknowledged on their websites that FlowGuard Gold is susceptible to expansion and contraction
and repair problems (cracking and splintering).

       46.     Similarly, on-line postings and complaints from 2011 through 2019 include
descriptions of the product, and how Defendants handled the complaints and inquiries, further
put Defendants on notice concerning the defective nature of FlowGuard Gold.




                                                -7-
Case 1:21-cv-00336-WJM Document 4 Filed 02/03/21 USDC Colorado Page 10 of 20




       47.     Defendants have knowingly and intentionally concealed that, notwithstanding
statements on their websites, and in their brochures, advertisements and warranties, FlowGuard
Gold suffers from embrittlement and routinely cracks and shatters during normal, foreseeable use
in potable plumbing systems, resulting in plumbing leaks and attendant damage.

      48.     Defendants have ignored customers’ complaints and concerns and have failed to
implement any changes to the FlowGuard Gold pipes and fittings or their warranty procedures to
remedy the defects associated with their products.

       49.     The FlowGuard Gold pipes and fittings will continue to deteriorate and degrade
and, unless the plumbing system is replaced in its entirety, Plaintiff’s potable plumbing system
will continue to fail, resulting in damage to Plaintiff’s property, including walls, ceilings, floors
and other personal property.

     50.    Solera has been advised by plumbing professionals that it must replace the
FlowGuard Gold pipes and fittings wherever it currently exists throughout the 11-story building.

        51.    Plaintiff has and will incur damages in the amount of the cost of the full
replacement of the defective FlowGuard Gold pipes and fittings, other necessary repairs to the
plumbing systems, related damages and repairs to the Solera Apartments resulting from the
repair and replacement process, and consequential damages, including loss of use of and loss of
rent from some or all of the property while the plumbing system is replaced.

                                  FIRST CLAIM FOR RELIEF
                                        (NEGLIGENCE)

       52.    Plaintiff incorporates herein by reference each of the allegations contained in the
paragraphs above.

        53.     Defendants Charlotte and Cresline designed and manufactured FlowGuard Gold
pipes and fittings and Lubrizol formulated the CPVC compounds and resins of which they were
made. Collectively, the FlowGuard Gold compounds, resin, pipes and fittings are referred to as
the “FlowGuard Gold Products.”

      54.     Defendants as a formulator of CPVC compounds and resins and designers and
manufacturers of FlowGuard Gold pipes and fittings owed a duty to the consuming public to
formulate, design and manufacture a product reasonably free of defect.

       55.     Defendants had a duty to disclose to the consuming public, including builders,
contractors and property owners like Plaintiff and its predecessors, the foreseeable risks
associated with the use of FlowGuard Gold Products in plumbing systems, buildings and
residences.

       56.     Defendants were negligent and breached their duties to the consuming public,
including Plaintiff, by designing, formulating and manufacturing FlowGuard Gold Products that,


                                                 -8-
Case 1:21-cv-00336-WJM Document 4 Filed 02/03/21 USDC Colorado Page 11 of 20




under ordinary use in potable plumbing systems, is subject to deterioration, embrittlement,
cracking, leakage, and is otherwise defective.

        57.    Defendants were aware, or reasonably should have been aware, of the foreseeable
risks associated with the use of FlowGuard Gold Products in plumbing systems, buildings and
residences.

        58.    Defendants were negligent in that they knew or in the exercise of reasonable care
should have known that FlowGuard Gold Products under ordinary use in plumbing systems
might be harmful or injurious to the consuming public, including the Plaintiff, but failed to use
reasonable care to warn the consuming public, plumbers and contractors, including those who
used FlowGuard Gold Products in the Solera Apartments, of the potentially harmful and
injurious effects in the manner that a reasonable person would under the same or similar
circumstances.

        59.     Defendants failed to exercise reasonable care and give adequate warnings or
instructions to the consuming public, plumbers and contractors, including those who used
FlowGuard Gold Products in the Solera Apartments, about the reasonably foreseeable dangers
that could result from using FlowGuard Gold Products under reasonably foreseeable conditions.

       60.     Had Plaintiff been warned about the true nature of the quality of FlowGuard Gold
Products, they would not have purchased the Solera Apartments in which FlowGuard Gold
Products were installed, would have negotiated additional warranty coverage, would have
negotiated a lower price to reflect the risk, or simply would have avoided the risk all together by
purchasing a different property. Further, Plaintiff would have replaced the defective FlowGuard
Gold Products sooner, preventing damage to numerous portions of the Solera Apartments.

       61.     As a direct and proximate result of Defendants’ negligent acts and/or omissions,
Solera has incurred and will incur damages in an amount to be proven at trial.

                               SECOND CLAIM FOR RELIEF
                             (STRICT LIABILITY – DESIGN DEFECT)

       62.    Plaintiff incorporates herein by reference each of the allegations contained in the
paragraphs above.

       63.    Defendants Charlotte and/or Cresline designed and manufactured the FlowGuard
Gold pipes and fittings installed in the Solera Apartments and Lubrizol formulated the CPVC
compounds and resins of which the pipes and fittings were made.

        64.    The design of the FlowGuard Gold pipes and fittings, including the formulation of
the compounds and/or resin making up the pipes and fittings, was defective and, because of such
design defects, the FlowGuard Gold Products were unreasonably dangerous to the consuming
public, including the Plaintiff.



                                                -9-
Case 1:21-cv-00336-WJM Document 4 Filed 02/03/21 USDC Colorado Page 12 of 20




       65.     The defects in the FlowGuard Gold Products creates a risk of harm to persons or
property that would not ordinarily be expected, including the risk of significant property damage
caused by leaking water and burst pipes, and health risks that could be caused by such water
leaks.

      66.     The FlowGuard Gold Products did not contain adequate warnings and thus were
unreasonably dangerous to the consuming public, including the Plaintiff.

        67.    The defect in Defendants’ design of the FlowGuard Gold Products, including the
lack of warnings, existed at the time the FlowGuard Gold Products were sold and/or when the
products left Defendants’ possession or control.

       68.    The FlowGuard Gold pipe and fittings were expected to be and were installed in
the Solera Apartments without substantial change in their condition from the time of their
manufacture or sale.

       69.     Plaintiff is among the class of persons expected to use, consume, or be affected by
the defective FlowGuard Gold Products.

      70.     Defendants are strictly liable for the injuries that the defective FlowGuard Gold
Products have caused the Plaintiff.

       71.    As a proximate result of the defective FlowGuard Gold Products, Plaintiff has
incurred and will incur damages in an amount to be proven at trial.

                               THIRD CLAIM FOR RELIEF
                       (STRICT LIABILITY – MANUFACTURING DEFECT)

       72.    Plaintiff incorporates herein by reference each of the allegations contained in the
paragraphs above.

       73.    Defendants Charlotte and/or Cresline designed and manufactured the FlowGuard
Gold pipes and fittings installed in the Solera Apartments and Lubrizol formulated the CPVC
compounds and resins of which the pipes and fittings were made.

       74.    When the FlowGuard Gold Products left Defendants’ control, they deviated in a
material way from their formulation, design and/or performance standards. As a result, the
FlowGuard Gold pipes and fittings installed at the Solera Apartments were unreasonably
dangerous to the consuming public, including the Plaintiff.

       75.      The FlowGuard Gold Products were defectively manufactured and posed a
substantial likelihood of harm at the time they were sold and/or when the FlowGuard Gold
Products left Defendants’ respective possession or control.




                                              -10-
Case 1:21-cv-00336-WJM Document 4 Filed 02/03/21 USDC Colorado Page 13 of 20




      76.     The FlowGuard Gold pipes and fittings, made up of the FlowGuard Gold
compounds and/or resins, were expected to be and were installed in the Solera Apartments
without substantial change in their condition from the time of their manufacture and sale.

       77.     Defendants are strictly liable for the injuries that FlowGuard Gold Products have
caused Plaintiff.

       78.    As a proximate result of the defective FlowGuard Gold Products, Plaintiff has
incurred and will incur damages in an amount to be proven at trial.

                              FOURTH CLAIM FOR RELIEF
                           (STRICT LIABILITY – FAILURE TO WARN)

       79.    Plaintiff incorporates herein by reference each of the allegations contained in the
paragraphs above.

       80.    Defendants Charlotte and/or Cresline designed and manufactured the FlowGuard
Gold pipes and fittings installed in the Solera Apartments and Lubrizol formulated the CPVC
compounds and resins of which the pipes and fittings were made.

        81.     When Plaintiff bought the Solera Apartments in which FlowGuard Gold Products
were installed, it was not aware of the defective and destructive nature of the pipes and fittings.
Defendants knew or had reason to know that consumers and property owners like Plaintiff would
not realize the defective condition of the FlowGuard Gold pipes and fittings.

       82.    Defendants did not provide, and FlowGuard Gold pipes and fittings did not
contain, adequate warnings and as a result, the pipes and fittings were unreasonably dangerous to
the consuming public, including the Plaintiff.

         83.    The defects in FlowGuard Gold Products, including the lack of warnings, existed
at the time the FlowGuard Gold Products were sold and/or when the FlowGuard Gold Products
left Defendants’ possession or control.

       84.     FlowGuard Gold pipes and fittings, made up of the FlowGuard Gold compounds
and/or resins, were expected to be and were installed in consumers’ homes and other structures,
including the Solera Apartments, without substantial change in their condition from the time of
their manufacture or sale.

       85.     Had Plaintiff been warned about of the true nature of the quality of FlowGuard
Gold Products, they would not have purchased the Solera Apartments in which FlowGuard Gold
Products were installed, would have negotiated additional warranty coverage, would have
negotiated a lower price to reflect the risk, or simply would have avoided the risk all together by
purchasing a different property. Further, Plaintiff would have replaced the defective FlowGuard
Gold Products sooner, preventing damage to numerous portions of the Solera Apartments.



                                               -11-
Case 1:21-cv-00336-WJM Document 4 Filed 02/03/21 USDC Colorado Page 14 of 20




        86.    Defendants are strictly liable for the damage that FlowGuard Gold Products and
their lack of warnings have caused Plaintiff. Such harm would not have been suffered if
Defendants had provided adequate warnings or instructions.

      87.     The injuries caused to Plaintiff as a result of the defective FlowGuard Gold
Products could and should have been reasonably foreseen by Defendants.

        88.    As a proximate result of Defendants’ failure to give adequate warnings or
instructions regarding the reasonably foreseeable problems, Plaintiff has incurred and will incur
damages in an amount to be proven at trial.

                                FIFTH CLAIM FOR RELIEF
                              (BREACH OF EXPRESS WARRANTY
                              UNDER C.R.S. §§ 4-2-313; 4-2-318)

       89.    Plaintiff incorporates herein by reference each of the allegations contained in the
paragraphs above.

        90.    The FlowGuard Gold pipes and fittings in the Solera Apartments were properly
installed and maintained.

       91.    The FlowGuard Gold pipes and fittings in the Solera Apartments have failed to
operate as expressly warranted by the Defendants.

         92.    The problems that Plaintiff has experienced with the FlowGuard Gold pipes and
fittings and the plumbing system installed at the Solera Apartments are covered by Defendants’
express warranties regarding the FlowGuard Gold Products.

       93.     Defendants marketed and sold FlowGuard Gold Products into the stream of
commerce with the intent that FlowGuard Gold pipes and fittings would be purchased by
contractors, subcontractors, plumbers, and end users for installation in apartment buildings,
homes and other structures, including the Solera Apartments owned and bought by Plaintiff.

       94.     Defendants Charlotte and Cresline expressly warranted in writing that FlowGuard
Gold is well-suited as plumbing material with a useful life matching the lifetime of the structure
in which the FlowGuard Gold pipes and fittings are installed (or ten years for Charlotte
FlowGuard Gold pipes and fittings after Charlotte dramatically decreased the length of its
warranty).

       95.    Charlotte and Cresline’s express warranties explicitly extend to future
performance of the FlowGuard Gold pipes and fittings and discovery of breaches of these
warranties necessarily await the time of such performance.




                                              -12-
Case 1:21-cv-00336-WJM Document 4 Filed 02/03/21 USDC Colorado Page 15 of 20




        96.    For purchasers of properties in which FlowGuard Gold was installed, including
the Solera Apartments, these warranties became part of the basis of the bargain and Plaintiff
relied upon the warranties.

       97.     Pursuant to Charlotte’s express written warranty, Charlotte is obligated to replace
defective FlowGuard Gold pipes and fittings or provide monetary relief. Likewise, pursuant to
Cresline’s express written warranty, Cresline is obligated to repair or replace defective
FlowGuard Gold pipes and fittings. In exchange for these duties and obligations, Charlotte and
Cresline received payment of the purchase price for FlowGuard Gold pipes and fittings from or
on behalf of property owners, including Plaintiff.

        98.     Defendants created additional express warranties for FlowGuard Gold Products
through their sales brochures, catalogs, websites and marketing materials, including the examples
described above. These warranties have full force and effect, notwithstanding any purported
limitations in the “limited warranties” from Charlotte and/or Cresline.

     99.    Defendants made the express warranties to the ultimate consumers of the
FlowGuard Gold pipes and fittings, including property owners such as Plaintiff.

        100. Defendants breached these additional express warranties by designing,
manufacturing and selling FlowGuard Gold Products that were defective and did not conform to
the representations made by Defendants. The FlowGuard Gold pipes and fittings embrittle,
crack, shatter, otherwise deteriorate and leak. As a result, FlowGuard Gold Products are not
suitable for use as a plumbing product.

       101. The limitations and exclusions in Charlotte’s and Cresline’s unjust one-sided
“limited warranties” are unconscionable and unenforceable.

        102. Charlotte’s and Cresline’s purported “limited warranties” provide for replacement
of the defective FlowGuard Gold pipes and fittings with equally defective parts.

        103. Charlotte’s and Cresline’s purported “limited warranties” fail of their essential
purpose because they purportedly warrant that FlowGuard Gold will perform as promised for the
lifetime of the structure in which the FlowGuard Gold pipes and fittings are installed (or ten
years for Charlotte FlowGuard Gold pipe and fittings purchased after Charlotte dramatically
decreased the length of its warranty), when in fact, FlowGuard Gold does not so last.

         104. Charlotte’s purported “limited warranty” also fails of its essential purpose in that
it limits recovery “to replacement of, or credit for, the defective product,” as well as excludes the
cost of labor and reimbursement for other damages. Charlotte’s purported “limited warranty”
further fails of its essential purpose in that the replacement FlowGuard Gold provided thereby is
the same defective FlowGuard Gold.

        105. Cresline’s purported “limited warranty” also fails of its essential purpose in that it
limits recovery to “repair or replacement,” as well as excludes the cost of labor and


                                                -13-
Case 1:21-cv-00336-WJM Document 4 Filed 02/03/21 USDC Colorado Page 16 of 20




reimbursement for other damages. Cresline’s purported “limited warranty” further fails of its
essential purpose in that the replacement FlowGuard Gold provided thereby is the same defective
FlowGuard Gold.

        106. Such limitations are inadequate to redress failure of FlowGuard Gold or any
resulting damage to the structure in which it is installed. As a result, the “limited warranties” do
not provide a minimum adequate remedy.

        107. Because Charlotte’s and Cresline’s warranties fail of their essential purpose,
Plaintiff is entitled to recover available damages.

        108. The Plaintiff has timely notified Defendants of their breach of express warranties
after Plaintiff discovered the breach and demanded that they honor the warranties.

       109. As a direct and proximate result of Defendants’ breaches of the express
warranties, Plaintiff has been injured in an amount to be proven at trial and is entitled to recover
therefor.

                               SIXTH CLAIM FOR RELIEF
                   (BREACH OF IMPLIED WARRANTY OF MERCHANTABILITY
                            UNDER C.R.S. §§ 4-2-314; 4-2-318)

       110. Plaintiff incorporates herein by reference each of the allegations contained in the
paragraphs above.

        111. Defendants Charlotte and/or Cresline designed, manufactured, marketed, and sold
the FlowGuard Gold pipes and fittings and Lubrizol formulated and sold the CPVC compounds
and resins of which the pipes and fittings were made, knowing that the pipes and fittings would
be installed in homes and other structures owned or bought by property owners, including the
Plaintiff’s Solera Apartments.

        112. At all relevant times, Defendants were merchants with respect to FlowGuard Gold
Products and marketed, promoted, and sold FlowGuard Gold pipes and fittings to the consuming
public.

        113. Defendants expected the consuming public, including property owners like
Plaintiff and its predecessors, to install and use FlowGuard Gold in their homes and other
structures and such use was reasonably foreseeable.

       114. Defendants warranted to property owners like Plaintiff and its predecessors that
FlowGuard Gold Products were of a quality that would pass without objection in the trade and
were at least fit for the ordinary purposes for which such goods were used, and in all other
respects were of merchantable quality.




                                                -14-
Case 1:21-cv-00336-WJM Document 4 Filed 02/03/21 USDC Colorado Page 17 of 20




       115.    Property owners, including Plaintiff and its predecessors, relied on that implied
warranty.

        116. For the FlowGuard Gold Products to be merchantable, they had to last for many
years, that is for a period at least equivalent to the expected life of a typical potable plumbing
system.

       117. Defendants breached their implied warranties of merchantability because the
FlowGuard Gold pipes and fittings, and/or the compounds or resins that they were made of, were
not of merchantable quality and were defectively formulated, designed, and/or manufactured, as
they embrittled, cracked, shattered, otherwise deteriorated and leaked, and were unfit for the
ordinary purposes for which they were formulated, designed, manufactured, and used.

        118. Given where FlowGuard Gold is installed – within the walls, ceilings and/or
floors of a home or other structure – the above-described limitation of remedies claimed by
Charlotte and/or Cresline must fail of their essential purpose in that if the FlowGuard Gold fails,
significant damage to property will occur and the replacement of the FlowGuard Gold and the
repairs necessitated by the failure cannot be accomplished without considerable consequential
cost and expense.

        119. Defendants have been repeatedly notified by multiple claimants and lawsuits of
the defective nature of the FlowGuard Gold pipes and fittings and of their breaches of warranty.
In addition, Defendants have been notified of their breach of implied warranty with respect to
Plaintiff within a reasonable time of discovery.

       120. As a direct and proximate result of Defendants’ breaches of the implied warranty
of merchantability, Plaintiff has been damaged in an amount to be proven at trial.

                          SEVENTHCLAIM FOR RELIEF
         (BREACH OF IMPLIED WARRANTY OF FITNESS FOR A PARTICULAR PURPOSE
                          UNDER C.R.S. §§ 4-2-314; 4-2-318)

       121. Plaintiff incorporates herein by reference each of the allegations contained in the
paragraphs above.

        122. Defendants Charlotte and/or Cresline designed, manufactured, marketed, and sold
the FlowGuard Gold pipes and fittings and Lubrizol formulated and sold the CPVC compounds
and resins of which the pipes and fittings were made, knowing that the pipes and fittings would
be installed in homes and other structures owned or bought by property owners, including the
Solera Apartments owned by Plaintiff.

        123. Defendants impliedly warranted FlowGuard Gold Products to be fit for the
particular purpose of use as the potable plumbing system in homes and buildings, including the
Plaintiff’s Solera Apartments, among other things.



                                               -15-
Case 1:21-cv-00336-WJM Document 4 Filed 02/03/21 USDC Colorado Page 18 of 20




       124.    Property owners, including Plaintiff and its predecessors, relied on that implied
warranty.

        125. For the FlowGuard Gold Products to be fit for this particular purpose, they had to
last for many years, that is for a period at least equivalent to the expected life of a typical potable
plumbing system.

      126. Defendants breached their implied warranties of fitness for a particular purpose
because the FlowGuard Gold pipes and fittings, and/or the compounds or resins that they were
made of, were defectively formulated, designed, and/or manufactured, as they embrittled,
cracked, shattered, otherwise deteriorated and leaked, and were thus not fit for the particular
purpose for which they were warranted.

        127. Given where FlowGuard Gold is installed – within the walls, ceilings and/or
floors of a home or other structure – the above-described limitation of remedies claimed by
Charlotte and/or Cresline must fail of their essential purpose in that if the FlowGuard Gold fails,
significant damage to property will occur and the replacement of the FlowGuard Gold and the
repairs necessitated by the failure cannot be accomplished without considerable consequential
cost and expense.

        128. Defendants have been repeatedly notified by multiple claimants and lawsuits of
the defective nature of the FlowGuard Gold pipes and fittings and of their breaches of warranty.
In addition, Defendants have been notified of their breach of implied warranty with respect to
Plaintiff within a reasonable time of discovery.

        129. As a direct and proximate result of Defendants’ breaches of the implied warranty,
Plaintiff has been damaged in an amount to be proven at trial.

                             EIGHTH CLAIM FOR RELIEF
                (VIOLATION OF THE COLORADO CONSUMER PROTECTION ACT)

       130. Plaintiffs incorporates herein by reference ach of the allegations contained in the
paragraphs above.

       131. The broad legislative purpose of the Colorado Consumer Protection Act
(“CCPA”) is to provide prompt, economical, and readily available remedies against consumer
fraud.

       132. Defendants have engaged in deceptive trade practices under C.R.S. §6-1-
105(1)(b) because, in the course of their businesses, Defendants each knowingly or recklessly
made false representations as to the source, sponsorship, approval, or certification of the
FlowGuard Gold Products.

       133. Defendants have engaged in deceptive trade practices under C.R.S. §6-1-
105(1)(c) because, in the course of their businesses, Defendants each knowingly or recklessly


                                                 -16-
Case 1:21-cv-00336-WJM Document 4 Filed 02/03/21 USDC Colorado Page 19 of 20




made false representations as to affiliation, connection, or association with or certification by
another with respect to the FlowGuard Gold Products.

       134. Defendants have engaged in deceptive trade practices under C.R.S. §6-1-
105(1)(e) because, in the course of their businesses, Defendants each knowingly or recklessly
made false representations as to the characteristics, ingredients, uses, and benefits of the
FlowGuard Gold Products.

       135. Defendants have engaged in deceptive trade practices under C.R.S. §6-1-
105(1)(g) by, in the course of their businesses, representing that the FlowGuard Gold Products
were of a particular standard, quality or grade appropriate for use in potable plumbing systems
when they knew, or should have known, that such representations were untrue.

         136. Defendants have engaged in deceptive trade practices under C.R.S. §6-1-
 105(1)(u) by, in the course of their businesses, failing to disclose material information
 concerning FlowGuard Gold Products. Defendants knew at the time it was selling FlowGuard
 Gold Products, including the pipes and fittings installed in the Solera Apartments, that their
 failure to disclose such material information would induce the consuming public, including
 property owners like Plaintiff and its predecessors, to purchase FlowGuard Gold Products; and
 such failure to disclose did induce consumers to purchase FlowGuard Gold Products for use in
 their plumbing systems.

        137. These actions relate to the marketing and sale of defective pipe and fittings used
 in many thousands of plumbing systems throughout Colorado and the United States significantly
 impacts the public as actual or potential consumers of Defendants’ goods.

        138. As a result of Defendants’ deceptive trade practices under Colo. Rev. Stat. §6-1-
 105, Plaintiffs have suffered actual damages in an amount to be proven at trial and are entitled to
 recover treble damages, costs and attorneys’ fees against each Defendant for their deceptive trade
 practices.

        WHEREFORE, Plaintiff prays that the Court enter judgment against Defendants, and
 each of them, and in favor of Plaintiff, and to award the following relief:

        A.      An award of all actual, general, special, incidental, statutory, and consequential
                damages under statutory and common law as alleged in this Complaint, in an
                amount to be determined at trial;

        B.      Incidental and consequential damages in an amount to be proven at trial,
                including, but not limited to expenses incurred in the attempts by the Plaintiff to
                fix their plumbing systems, repair the floors and walls damaged by the failures of
                these systems, and the loss of use of and loss of rents for of any portions of the
                Solera Apartments due to Defendants’ breaches of warranty, negligence, design,
                formulation and manufacture of a defective and unreasonably dangerous products
                and failure to warn.


                                                -17-
Case 1:21-cv-00336-WJM Document 4 Filed 02/03/21 USDC Colorado Page 20 of 20




      C.     Three times the amount of actual damages sustained by Plaintiff pursuant to Colo.
             Rev. Stat. §6-1-113(2)(a) for Defendants’ violations of the CCPA;

      D.     Attorneys’ fees, costs and interest as provided for by law, including Colo. Rev.
             Stat. §6-1-113(2)(b); and

      E.     Such other and further relief as the Court deems just and proper.


       PLAINTIFFS DEMAND A TRIAL TO JURY ON ALL ISSUES SO TRIABLE.

      Dated November 11, 2020.

                                           Respectfully submitted,

                                           s/ J. Lee Gray
                                           Timothy W. Gordon
                                           J. Lee Gray
                                           Shawn A. Eady
                                           HOLLAND & HART LLP
                                           Attorneys for Plaintiff Connell Solera LLC

Plaintiff’s Address:
300 Connell Drive
Berkeley Heights, NJ 07922




                                            -18-
